DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Examiner recognizes Applicant’s amendment, filed 01/27/2022. The previously noted objection to the drawings is overcome by the cancellation of claim 20. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 7, “redial” appears to be a misspelling of radial, and will be interpreted as reciting radial. In line 9, “the blocking arm” lacks antecedent basis.
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6, 9 – 13 and 15 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 8,916,287 (“Kim”).
Regarding claim 1, Kim discloses an electric connection assembly, comprising:
a support (63 and 65) comprising a support body (63) provided with a mounting groove (the space defined between walls 63b), a blocking wall (62) and a limiting protrusion (65); and
a connector (61), at least part of which is arranged within the mounting groove (see Figs. 4 – 5), the connector has a side wall (interior diagonal wall which is adjacent the top end of 65) and a mounting portion (61b);
wherein the limiting protrusion (65) is configured to cooperate with the side wall of the connector along a radial direction of the connector (65 is cylindrically shaped and is configured to cooperate with the diagonal side wall of 61b along a radial direction of 65) so as to prevent the connector from withdrawing from the mounting groove (65 fits within a bottom of 61b and is configured support against lateral movement, in particular a lateral force upon 61b will be resisted by the upper portion of 65 as the diagonal interior wall pushes against the diagonal portion of 65); and
wherein a blocking arm (63b) is configured to cooperate with the mounting portion along an axial direction of the mounting portion (portion 61b has width and has side walls extending along direction X as seen in Fig. 3 and 63b cooperates with 61b along direction X, see Figs. 3 and 5).
Regarding claim 2, Kim discloses wherein:
the support body is provided with a mounting inlet (the open space above 63) at one end (upper end) of the mounting groove;
the connector (61) may be mounted to the mounting groove via the mounting inlet (61 may be mounted along Z direction, see Fig. 3).
Regarding claim 3, Kim discloses wherein:
the limiting protrusion (65) protrudes from the support body (see 65 above 63, Fig. 4); and
at least part of the limiting protrusion extends into the mounting inlet (65 protrudes into the open space above 63).
Regarding claim 4, Kim discloses wherein:
the bottom wall of the connector is provided with a guide groove (the space accepting 65, see Fig. 4) having a head end (or starting end) and a tail end (along the Y direction, a right end is a head end and a left end is a tail end);
the limiting protrusion partially or entirely extends into the guide groove when the connector is mounted to the support (see Fig. 4);
the connector may move along the mounting direction to pass over the limiting protrusion and is arranged within the mounting groove (61 is mounted, portions surround and pass 65, and 65 ends within 61 as seen in Fig. 4); and
the limiting protrusion cooperates with the connector to keep the connector on the support (65 fits within a bottom of 61 and will provide support against lateral movement).
Regarding claim 5, Kim discloses wherein the depth of the guide groove is gradually reduced from the head end to the tail end (from right to left, a depth of the groove space gradually reduces at a left side of the groove within 61 as seen in Fig. 4).
Regarding claim 6, Kim discloses wherein the guide groove configured to extend through a second side wall of the connector and form a guide notch in the second side wall (the groove extends through a bottom wall of portion 61b, forming a notch for 65).
Regarding claim 9, Kim discloses wherein:
part or entire of the mounting portion is arranged within the mounting groove (see Fig. 4
Regarding claim 10, Kim discloses wherein:
the mounting portion is provided with a stop step (portion 61b is an intermediate step portion between 61a and the two extended portions at either side of 61b, and portion 61b serves to stop lateral movement and rotation of 61);
the stop step can be provided to cooperate with the blocking arm along an axial direction of the mounting portion (portion 61b has width and has side walls extending along direction X as seen in Fig. 3 and 63b cooperates with 61b along direction X, see Figs. 3 and 5).
Regarding claim 11, Kim discloses wherein the mounting portion and the blocking arm are spaced apart in the axial direction of the mounting portion (at least the extended rib on the bottom of 61b is spaced away from 63b along direction X).
Regarding claim 12, Kim discloses wherein the mounting portion is arranged in the mounting groove in a clearance fit mode (61b slides between walls and has approximately the same width as the distance between walls 63a and 63b thus a clearance between the walls is disclosed, allowing for the tolerance in manufacturing and allowing for the movement of 61 to the mounted position).
Regarding claim 13, Kim discloses wherein the connector comprises a metal bolt (61a).
Regarding claim 15, Kim discloses wherein the support is a battery module cover plate (63 is plate shaped and covers battery portion 64).
Regarding claim 16, Kim discloses a plurality of bus-bars (see metal strips 62 and 80) secured to the support body (see Fig. 6) for electrically connecting a plurality of cells (20 and 30);
wherein one of the plurality of bus-bars is electrically connected to the connector (current flows though the assembly of 61 and 63 to 62 and 80).
Regarding claim 17, Kim discloses:
an output connector (80) in contact and electric connection with the bus-bar (80 connects to 62); and
a fastener (85) which can be fixedly arranged on the connector and make the bus-bar and the output connector to abut against each other (see Fig. 6).
Regarding claim 18, Kim discloses wherein the support and the connector are respectively formed and arranged in a mounting and connecting manner (see Figs. 5 and 6).
Regarding claim 19, Kim discloses wherein the connector is an integral piece (see Figs. 4 – 5).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of U.S. Pat. No. 4,604,259 (“Wilkinson”).
Regarding claim 14, Kim does not disclose wherein the support is an injection molding piece. However, Whitman teaches forming copper members (see at least the abstract) using injection molding (see col. 3, lns. 56 – 62). It would have been obvious to form the support by injection molding as taught by Whitman, because a precise shape can be formed and material costs can be decreased.
Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive.
Applicant argues that fastener 61 is inserted from the top of plate 63 and thus Kim does not disclose protrusion 65 as configured to cooperate with the side wall of the connector along a radial direction so as to prevent the connector from withdrawing from the mounting groove. Examiner cannot concur. As best seen in Fig. 4 of Kim, the position of 65 places the diagonal face of 65 in position to abut the interior diagonal wall portion of 61b when a force along the Y direction is administered to 61b. Such a resistive force would include a corresponding force in the opposite Y direction, which is a radial direction of cylindrically shaped member 65. 
Applicant further argues that the blocking arm is not configured to cooperate with the mounting portion along an axial direction of the mounting portion. Examiner cannot concur. As best seen in Fig. 3, portion 63b is a blocking arm portion. As seen in Fig. 5, portion 63b is positioned so as to be configured to cooperate with a lateral side of member 61b, along axis X which is the axis defining the width of member 61b.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            

/OSCAR C JIMENEZ/            Examiner, Art Unit 2833